Citation Nr: 1734083	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for service-connected chrondromalacia of the right knee for the rating period as of August 6, 2007.

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Army from July 1972 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO), which continued a 0 percent disability rating for service-connected chondromalacia of the right knee.  In a May 2008 rating decision, the RO increased the Veteran's rating from 0 to 10 percent based on limitation of flexion with pain as of August 6, 2007, his date of claim.  The Veteran continues to appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board previously remanded the appeal in October 2012 to schedule the Veteran for a videoconference hearing.  

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A copy of the hearing transcript has been associated with the record and can be found within the Legacy Content Manager Documents folder of the Veteran's electronic claims file.  

During the May 2013 videoconference hearing, the Veteran testified that he is totally disabled on his right side due to his service connected disabilities, and is unable to work.  The Board finds that the entitlement to a TDIU issue is part and parcel of the perfected appeal as to the increased rating claim and has been informally raised in the record.  Thus, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In August 2013, the Board again remanded the appeal for a VA orthopedic examination to determine the nature and extent of the Veteran's service-connected right knee disability.  The Board finds that RO substantially complied with the October 2012 and August 2013 remand directives, and may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the rating period as of August 6, 2007, the Veteran's chondromalacia of the right knee was productive of limitation of flexion (not greater than 60 degrees) and extension (not greater than 5 degrees) with pain.  


CONCLUSION OF LAW

From August 6, 2007, the criteria for an increased rating in excess of 10 percent for service-connected chrondromalacia of the right knee have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes (DC) 5260, 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in September 2007 which met the VCAA notice requirements with respect to service connection for a right knee disability, however, the Veteran had filed a claim for an increased rating of his service-connected right knee disability.  While the September 2007 letter did not provide notice in accordance with the VCAA for an increased rating claim, the error was non-prejudicial as the Veteran received a Vazquez-Flores letter in February 2009 with information about the evidence VA needed to make a decision on his appeal for an increased evaluation.  Further, the Veteran has not advanced any procedural arguments in relation to VA's duty to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").  Therefore, the Board finds that VA has satisfied its duty to notify the Veteran regarding his claim for an increased rating of service-connected chrondromalacia of the right knee.  38 U.S.C.A. § 5103 (West 2014).

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes lay statements, VA and private treatment records, and VA examinations.  VA examinations were provided in December 2007, November 2014 and September 2016 in connection to the Veteran's increased rating claim for chrondromalacia of the right knee.  The Board finds that the December 2007, November 2014 and September 2016 VA examinations and opinions, in the aggregate, adequately addressed the Veteran's current diagnosis, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The November 2014 and September 2016 VA examinations and opinions, in the aggregate, also substantially complied with the terms of the prior remand directives.  Stegall, 11 Vet. App. at  271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).


Increased Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The Board finds that a staged rating is not appropriate for the evaluation of the Veteran's chrondromalacia of the right knee in this case.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016). 

With any form of arthritis, painful motion is an important factor of the disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.   The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

The Veteran has been rated under Diagnostic Code 5014-5260 for his service connected right knee disability (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Under Diagnostic Code 5014, osteomalacia is rated on limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2016).

Under Diagnostic Code 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a (2016).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that an increased rating is warranted for his service-connected right knee disability.  After a review of all the evidence, lay and medical, the Board finds that for the entire rating period as of August 6, 2007, a right knee disability was at worst productive of 5 degrees of extension with pain, and 90 degrees of flexion with pain at 60 degrees. Given these findings, no more than a single 10 percent rating is warranted based on limitation of motion. 

During a December 2007 VA examination, the Veteran had flexion limited to 120 degrees in the right knee with pain beginning at 60 degrees.  Upon examination, the Veteran's right knee showed evidence of crepitation, with subpatellar tenderness, instability and weakness.  An April 2008 x-ray report showed moderate degenerative joint disease in the form of narrowing of the medial knee and patelleformal knee compartments.

Private treatment records received in April 2008 show the Veteran had surgery in August 2002 right knee meniscectomy to repair a right knee medial meniscal tear.  

In August 2008, buddy statements were received from the Veteran's two sons, sister and two friends, each of which indicated the Veteran's right knee pain had worsened, with decreased mobility, since his in-service injury.

During a May 2013 videoconference hearing, the Veteran testified that he experienced increased pain and instability in his right knee.  

In a November 2014 VA examination, the VA examiner diagnosed the Veteran with a right knee strain and degenerative arthritis of the right knee.  Upon examination, the Veteran had right knee flexion limited to 90 degrees with pain, and extension limited to 5 degrees with pain, with evidence of crepitus.  There were no additional limitations to range of motion on repetitive testing.  The VA examiner reported no ankylosis, and upon joint stability testing, noted normal stability without subluxation but did note a history of recurrent effusion, requiring aspiration approximately three to four times a year.  The VA examiner further opined that the Veteran's 2002 meniscectomy showed residual signs or symptoms in the form of degenerative joint disease.  The Veteran constantly used a knee brace as an assistive device as a normal mode of locomotion.

A September 2016 VA examination, the Veteran had forward flexion of the right knee limited to 110 degrees, and extension limited to zero degrees, without evidence of pain.  There were no additional limitations to range of motion on repetitive testing.  The Veteran did not have ankylosis but did have objective evidence of crepitus.  Joint stability testing showed normal results without subluxation but with a history of recurrent effusion, approximately three times a year.  The VA examiner noted degenerative joint disease as a residual sign or symptom of the Veteran's right knee meniscectomy in 2002.  The Veteran required constant use of a knee brace for a normal mode of locomotion.

Based on review of the medical and lay evidence of record, the Board finds that the Veteran's disability did not approximate a limitation of 30 degrees of flexion in the right knee such that it met or approximated the schedular criteria for a higher 20 percent rating under Diagnostic Code 5260 for the rating period on appeal.  The probative medical evidence of record shows the Veteran's forward flexion at worst was limited to 90 degrees (November 2014 VA examination) with pain beginning at 60 degrees (December 2007 VA examination).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Board finds a higher 20 percent evaluation assigned under Diagnostic Code 5014-5260 is not warranted. 

The Board has considered whether separate compensable evaluations are warranted for the right knee under other applicable regulatory provisions.  Under Diagnostic Code 5261 (limitation of extension of the leg), a 0 percent rating is warranted where extension is limited to 5 degrees; a 10 percent rating is warranted where extension is limited to 10 degrees, and a 20 percent rating is warranted where extension is limited to 15 degrees.  38 C.F.R. § 4.71a (2016). 

Separate evaluations are not warranted under both Diagnostic Code 5260 and 5261.  Id.  The probative medical evidence of record shows that at worst the Veteran's extension was limited to 5 degrees with pain at the 2014 VA examination.   There is no evidence of extension that is limited to 10 or 15 degrees.  As the Veteran's 10 percent rating was assigned under Diagnostic Code 5260 based on additional loss of motion due to pain, the Board finds that the assignment of a separate rating under Diagnostic Code 5261 based on painful limited motion pursuant to 38 C.F.R. § 4.59 would constitute impermissible pyramiding.  For these reasons, the Board finds that as of August 6, 2007, an increased or separate rating is not warranted under Diagnostic Code 5261. 

The evidence of record does not reflect ankylosis of the right knee to warrant an evaluation under Diagnostic Codes 5256.  See 38 C.F.R. § 4.71a (2016).  VA examinations of record show that the Veteran has measurable range of motion in right knee joint without ankylosis.

The Board finds that as of August 6, 2007, the Veteran does not have recurrent subluxation or lateral instability of the right knee to warrant a compensable evaluation under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a (2016).  Diagnostic Code 5257 (other impairment of the knee) assigns a 20 percent evaluation for moderate recurrent subluxation or lateral instability.  Id.  While VA treatment records and examinations indicate that the Veteran said he used a knee brace for ambulation, and while the December 2007 VA examiner denoted instability in his report, subsequent VA examinations in November 2014 and September 2016 show that there was no recurrent subluxation or lateral instability on objective examination of the right knee.  In the absence of recurrent subluxation and lateral instability in the knee, the Board finds that for the entire rating period on appeal, the right knee disability has not met or more nearly approximated the criteria for a separate 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2016).

Under Diagnostic Code 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, however, the record does not reflect dislocated semilunar cartilage in the right knee to warrant an evaluation under Diagnostic Code 5258.  38 C.F.R. § 4.71a (2016).  For these reasons the Board finds that a separate evaluation is not warranted under Diagnostic Code 5258.

VA examinations and private treatment records show that the Veteran has had removal of semilunar cartilage in the right knee, in the form of a meniscectomy in August 2002.  November 2014 and September 2016 VA examinations show that in addition to symptoms of limitation of flexion and painful motion considered in the assigned 10 percent rating under Diagnostic Code 5260, the right knee is symptomatic with evidence of swelling, crepitus, and effusion.  However, to the extent that the Veteran seeks separate ratings under Diagnostic Code 5259, and 5010-5260 for his right knee symptoms, this would constitute impermissible pyramiding.  The Board observes that the suggested separate rating for "swelling, pain, and stiffness" relate to range and limitation of motion, for which the Veteran already receives a 10 percent rating under Diagnostic Code 5260.  To compensate those identical symptoms under both 5010-5260 and 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2016).  The Board is bound by the precedential opinions of the General Counsel. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2016).  The General Counsel has concluded in VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703, that DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  As such, because the Veteran is receiving a separate 10 percent rating under Diagnostic Code 5260 based on limitation of motion, compensating him a second time under a different diagnostic code would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2016).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

From August 6, 2007, an increased rating in excess of 10 percent for service-connected chrondromalacia of the right knee is denied.




REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disabilities may be part and parcel of a rating issue when TDIU is raised by the record during the pendency of the claim.  As previously mentioned, during a May 2013 videoconference hearing, the Veteran testified that the right side of his body is totally disabled due to his service connected disabilities, making him unable to work.  The Board finds that the Veteran has reasonably raised a claim for a TIDU in conjunction with the appeal for an increased rating for chrondromalacia of the right knee, however, the evidence of record does not clearly address whether the combination of the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  See Rice, 22 Vet. App. 447.  Therefore, a remand is necessary for AOJ development of the claim for entitlement to a TDIU prior to appellate consideration.

Accordingly, the issue of entitlement for a TDIU is REMANDED for the following action:

1.  The AOJ should send VCAA notice for the claim for entitlement to a TDIU and any related development (such as a VA Form 21-8940).

2.  After all available evidence has been associated with
 the record, the AOJ should review the evidence and determine whether further development is warranted for the claim for entitlement to a TDIU for the entire period on appeal from August 6, 2007.  The AOJ should take any additional development as deemed necessary

3.  After completion of the above development, the AOJ should adjudicate the issue of entitlement to a TDIU in light of all the evidence of record.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


